           Case 1:17-cr-00142-RA Document 546 Filed 04/20/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 4/20/20


 UNITED STATES OF AMERICA,
                                                             No. 17-CR-142 (RA)
                        v.
                                                                   ORDER
 TYQUAN DUPONT,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The conference currently scheduled for April 24, 2020 is adjourned to June 19, 2020 at

11:30 a.m.

SO ORDERED.

Dated:       April 20, 2020
             New York, New York

                                                Ronnie Abrams
                                                United States District Judge
